Citation Nr: 0601912	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for impotence due to 
herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for impotence.  The veteran was 
scheduled for an April 2005 Board hearing at the RO, but 
failed to appear.

In June 2005, the Board remanded this case for additional 
development.  Unfortunately, the directives of the remand 
were not adequately complied with; so another remand is in 
order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board previously remanded this case in June 2005 for a VA 
examination, as the medical evidence was insufficient to 
decide the issue of service connection for impotence.  

The service medical records show 1969 and 1970 findings of 
the right testicle being larger than the left, and ongoing 
complaints of impotence that were attributed to psychosomatic 
problems.  An April 2003 VA examination report also notes a 
possible psychological component to the veteran's complaints; 
but the examiner indicated that the erectile dysfunction 
might not be solely psychological, as physical examination 
showed notable testicular asymmetry.  The examiner noted that 
a work-up regarding testicular asymmetry had not been 
conducted.  In April 2004, a VA examiner found that the 
evidence pointed away from the diagnosis of a psychological 
effect, and stated that a relationship to Agent Orange 
exposure could not be ruled out.

In July 2005, the veteran was afforded another VA 
examination.  The examiner was asked to provide an opinion as 
to whether the veteran's impotence was due to his service, 
including exposure to herbicides, or any psychiatric 
disorder.  The examiner specifically was asked to review 
pertinent material in the claims folder, and to integrate the 
previous findings and diagnoses with current findings to 
obtain an accurate picture of the nature of the veteran's 
impotence.  

Upon review, it does not appear that the directives of the 
remand were adequately followed.  The July 2005 VA medical 
opinion did not incorporate the in-service findings of 
psychosomatic issues related to the impotence complaints, or 
the post-service findings casting doubt on the psychological 
aspects of impotence, and possibly pointing to the effects of 
herbicide exposure and/or testicular atrophy.  It also is 
important to note that the July 2005 examiner found the 
veteran's testes to be of normal size, shape, and 
consistency, which does not account for all previous physical 
examinations dating back to 1969, showing atrophy in the left 
testicle.  

Under the VCAA, a veteran is entitled to a complete VA 
medical examination, which includes an opinion on the 
etiology of the claimed disorder, based on all possible 
evidence.  As the nature and etiology of the veteran's 
impotence remains unclear and medical professionals have 
indicated the need for further exploration of possible 
causes, the Board finds that another examination is in order.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The CAVC 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1. The veteran should be afforded 
another VA examination to determine the 
nature, etiology, and severity of his 
impotence.  The same examiner, who 
conducted the July 2005 examination, 
should conduct the new examination, if 
available.  It is imperative that the 
examiner review the evidence in the 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner should 
do the following:

(a)  State whether it is very likely, as 
likely as not, or highly unlikely, that 
the veteran's impotence is due to 
herbicide exposure in service.

(b)  State whether it is very likely, as 
likely as not, or highly unlikely, that 
the veteran's impotence is due to any 
psychiatric disorder in service.  

(c)  State whether it is very likely, as 
likely as not, or highly unlikely, that 
the veteran's impotence is due to 
findings of left testicular atrophy in 
service.

The examiner should integrate the 
previous findings and diagnoses with 
current findings to obtain an accurate 
picture of the nature of the veteran's 
impotence.  The examiner must provide in 
detail the reasons and bases for any 
medical opinions given.  If it is not 
feasible to answer a particular question 
or follow a particular instruction, the 
examiner should indicate so and provide 
an explanation.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


